Case: 1:19-cv-02628-JPC Doc #:5 Filed: 11/27/19 1 of 2. PagelD #: 33

IN THE UNITED STATES DISTRICT COURT
Northern District of Ohio Eastern Division

TRACEY CAYLOR et al., )

)
Plaintiff, ) Case No. 1:19-cv-2628

)

VS. ) Motion for Extension of Time
)

ASHTABULA COUNTY dba )

ASHTABULA COUNTY NURSING & )

REHABILITATION CENTER )

Now comes the Defendant, the Ashtabula County Nursing and Rehabilitation Center, by
and through their Counsel, Rebecca K. Divoky, Assistant Prosecutor to Nicholas A. Iarocci, the
duly elected and acting Prosecuting Attorney for Ashtabula County, Ohio, and moves this
Honorable Court for an extension of time of Sixty (60) days, until January 20, 2020, to file an
answer to Plaintiff's Class Action Compliant with Jury Demand. This is the first extension of
time requested by Defendant and is not being made for purposes of delay. This extension of time

is needed to obtain specialized outside counsel.

Respectfully submitted,

(U LA KD MA

Rebecca K. Divoky (0070412)
Assistant Prosecutor

NICHOLAS A. IAROCCI (0042729)
PROSECUTING ATTORNEY

25 West Jefferson Street

Jefferson, Ohio 44047

(440) 576-3662, fax (440) 576-3600
rkdivoky@ashtabulacounty.us
Case: 1:19-cv-02628-JPC Doc #:5 Filed: 11/27/19 2 of 2. PagelD #: 34

CERTIFICATE OF SERVICE

 

A copy of the foregoing Motion for Extension of Time was delivered by U.S. mail,
postage prepaid, this tas of November 2019, to, Kristen M. Kraus, counsel for Plaintiffs,
at Dworken & Bernstein Co., L..P.A., 60 South Park Place, Painesville, Ohio 44077.

| 4 Zs ;
fil (A) Aa ~y LA A Es

Rebecca K. Divoky,
Assistant Prosecuting Attorney
